Citation Nr: 1203287	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for anxiety disorder, including as secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Lawrence S. Kibler, Esq.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1980 to February 1983.  Thereafter, the Veteran had a period of membership in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that denied the benefits sought on appeal.

The Veteran indicated on his undated substantive appeal (VA Form 9) that he desired a Board hearing at the Board's Central Offices in Washington, DC.  An affixed Post-it to the Form 9, and VA's records system, shows the RO received it in February 2011.  The Veteran's attorney, however, noted in the May 2011 Appellate Brief and an August 2011 statement (VA Form 21-4138) that the Veteran did not desire a hearing of any type before the Board.  Consequently, the Board deems the February 2011 request for a hearing as withdrawn.  See 38 C.F.R. § 20.702 (2011).

In December 2010 the Board requested translation of a number of documents from Spanish to English.  In a November 2011 Form 21-4138, however, the Veteran and his attorney denied having submitted any relevant documents that were in Spanish; and they certified that there are no documents relevant to the Veteran's claims that are in Spanish.  The Board notes that the translations reflect that the documents in question involved the Veteran's plan to reimburse an overpayment of VA education benefits he received.  They have no relevance to the Claims currently pending before the Board.

The matters of entitlement to service connection for a left elbow disorder, left-sided  weakness, and vertigo are being adjudicated by the Agency of Original Jurisdiction (AOJ), but an appeal has not been perfected.  Therefore, the Board does not have jurisdiction over these matters.  

REMAND

The January 2010 VA audio examination report reflects the examiner diagnosed a bilateral sensorineural hearing loss and tinnitus.  The report also notes that the examiner deferred rendering a nexus opinion because the claims file was not available for review.  An April 2010 addendum to that examination report reflects that, after reviewing the claims file and noting that the Veteran's physical examination at separation noted a bilateral hearing loss, the examiner nonetheless opined it was not at least as likely as not that the Veteran's currently diagnosed hearing loss and tinnitus were causally linked to his active service.  Although the examiner reviewed the claims file, the examiner noted that there was no evidence of the state of the Veteran's hearing upon entry onto active service.

The Veteran asserts he was accepted for enlistment despite an existing hearing loss.  There is in fact a copy of an audiometric examination date- stamped in June 1979 in the service treatment records and at several other places in the claims file that is juxtaposed with one dated in August 1984.  The examiner noted a hearing test done in 1984 but not in 1979.  The Veteran's June 1979 Report of Medical History (Standard Form (SF) 93) for pre-enlistment examination is in the claims file, and the June 1979 audiometric examination appears to be part of that examination.  It appears to reflect a hearing loss at the 3000 and 4000 Hertz level.  

The Veteran's attorney's claims that the Veteran's VA outpatient records reflect that three VA ear nose and throat (ENT) physicians opined the Veteran's hearing loss and tinnitus are related to his in-service noise exposure.  Those entries, however, do not indicate if the claims file was reviewed.  A VA ENT physician should review the June 1979 audiometric examination and independently determine the threshold levels.  

Although there are two 2010 mental health consults among the Veteran's VA outpatient records, he was not afforded a VA examination as part of the decision process on his claim.  The Veteran's various written submissions assert that he experienced significant anxiety during his active service as a result of his poor ability to comprehend English and difficulty adapting to military service.  A July 2009 statement of a fellow soldier, L.C.A., relates that he served with the Veteran, to include in Germany, and he observed the Veteran to manifest anxiety and poor coping skills.  Although Mr. "A" signed the statement as a nurse practitioner, the body of the statement reflects Mr. "A" was a personnel specialist during his active service.  In any event, Mr. "A's" statement along with the Veteran's lay assertions, are sufficient to trigger a VA examination under the Duty to Assist.  See 38 C.F.R. §§ 3.159(a)(2) and (c). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should send the claims file, and a copy of this Remand, to a VA ENT physician to review the overall evidence, including a copy of the June 1979 audiometric examination report done in conjunction with his pre-entry physical examination.

The examiner is asked to opine whether the Veteran manifested a hearing loss prior to his entry into active service.  If so, does the December1982 audiometric indicate that any preexisting hearing loss increased in severity beyond its natural progress during the Veteran's active service?  The examiner is also asked to opine whether tinnitus had its clinical onset in service or is otherwise related to active duty, including his description of acoustic trauma that was incurred therein.  The examiner is asked to provide a full rationale and explanation for any opinion rendered.

2.  Thereafter, schedule the Veteran for a psychiatric examination.  The claims file and copy of the remand must be provided to the examiner for review as part of the examination.  Ask the examiner to opine whether it is as likely as not (a 50-percent or higher probability) that any psychiatric disability diagnosed had its clinical onset in service or is otherwise related to his active service?  If not, and it is determined that either a hearing loss or tinnitus is related to active service, the examiner should indicate whether it is as likely as not that any diagnosed psychiatric disability is causally related to the Veteran's hearing loss or tinnitus?  If not, is it as likely as not that it aggravates, that is, chronically worsens, any diagnosed psychiatric disability?  If so, please state the permanent measurable increase in the pathology of the psychiatric disability.  The examiner is asked to provide a full rationale and explanation for any opinion rendered.

3.  Thereafter, the AOJ should re-adjudicate the claims.  If the decision on any claim remains adverse to the Veteran, he and his attorney should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


